DETAILED ACTION
This Office action is in response to the RCE filed on 12 July 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the limitation that “the first central column and the second central column are decoupled from each other” (Remarks, pp. 5-7) have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 112(b) as explained below in this Office action.


Claim Interpretation
Claims 2 and 6 are each amended to recite, “the first central column and the second central column are decoupled from each other”. As is the norm during prosecution, this and all limitations are given their broadest reasonable interpretation that is consistent with the specification – see MPEP 2111.
In this case, support for these limitations appears to be found in paragraphs [0044] and [0050] of Applicant’s specification: “For magnetic flux distribution in the first magnetic element, the two central columns are operated independently, and there is no coupling influence therebetween” ([0044]); “In an embodiment, for magnetic flux distribution in the second magnetic element, the two central columns are decoupled from each other, and are operated independently” ([0050]).
Further, as can be seen, e.g., in Fig. 2A, the two central columns are mechanically coupled to each other via other elements of the core. Examiner notes that there is no teaching in the disclosure as filed for any way in which the two central columns are “decoupled” besides the teaching that the decoupling 
Therefore, Examiner submits that the broadest, and only, reasonable interpretation consistent with the specification of the above-quoted claim limitations is that the first and second central columns are magnetically uncoupled or decoupled, and that there is no coupling influence of magnetic flux distribution in the core between the two central columns. As such, in their current form, claims 2 and 6 are each interpreted to mean that magnetic fluxes distributions generated in the first and second central columns do not interact with, or influence, each other, and thus that there is no magnetic flux offset occurring.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “the first magnetic element comprises two covers” in line 10. Claim 2 also recites, “wherein the first magnetic element further comprises two core covers” in line 16. Claim 6 recites substantially similar limitations as claim 2.
It is not clear if the “two covers” are the same or different elements as the “two core covers”. This leads to further confusion in the later references to “core covers” and “covers” near the ends of claims 2 and 6.
It appears, from Applicant’s disclosure, that the “two covers” must be the same elements as the “two core covers”. Therefore, claims 2 and 6 will be interpreted consistent with the disclosure.

Claim 2 also recites, “there is no gap in the two covers” in line 19. Claim 6 again recites a substantially similar limitation.
It is not clear how to interpret this limitation due to its ambiguousness. That is, it is not clear if it means that each between the two core covers.
Examiner will interpret this to mean that each core cover, individually, contains no gaps.

Allowable Subject Matter
Claims 2-4 and 6-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, according to the Examiner’s interpretations as explained above.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 2-4, the prior art made of record fails to disclose or suggest, either individually or in reasonable combinations, the multiple parallel connected resonant converter, particularly including, “the first central column and the second central column are decoupled from each other,” in combination with all of the remaining limitations as recited in claim 2, as far as they are currently understood.
The above-quoted limitation of claim 2 is interpreted specifically as explained above in this Office action, under the “Claim Interpretation” heading, and such interpretation is not repeated here. In the relevant prior art as has been made of 
Therefore, the prior art does not teach or suggest an integrated magnetic element in which the first and second central columns are “decoupled from each other” in combination with all of the remaining limitations of claim 2.
With respect to claims 6-8, it is noted that claim 6 recites substantially similar limitations as quoted above from claim 2, and that claim 6 is substantially similar in scope to claim 2. Therefore, claims 6-8, as far as they are understood, would be allowable for essentially the same reasons given above for claims 2-4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED E FINCH III/Primary Examiner, Art Unit 2838